                                     Case 18-16659-LMI                  Doc 52   Filed 01/01/19       Page 1 of 1


                                                              UNITED STATES BANKRUPTCY COURT
                                                               SOUTHERN DISTRICT OF FLORIDA
                                                                      www.flsb.uscourts.gov

 In re:
             Yuri Lyubarsky                                                                Case No:      18-16659
             Olga Lyubarsky                                                                Chapter       7


                                           Debtor                            /

                                                                     CERTIFICATE OF SERVICE

I certify that a true copy of this Court's Order Granting Agreed Ex Parte Motion To Continue Hearing
On: (34 Objection to Debtor's Claim of Exemptions )(Docket Entry #44) was served as follows:

on Debtors via email.


                                                                                  /s/ Leonid Nerdinsky
                                                                                  Signature of Attorney for Serving Party
                                                                                  Leonid Nerdinsky 638781
                                                                                  Print Name
                                                                                  3800 S. Ocean Drive
                                                                                  Ste. 242
                                                                                  Hollywood, FL 33019
                                                                                  Address
                                                                                  954-237-6307
                                                                                  Telephone
                                                                                  638781 FL
                                                                                  Fla. Bar No.
Dated: January               1, 2019




LF-46 (rev. 12/01/09)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
